Citation Nr: 0019420	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  94-38 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for a low back 
disorder, including degenerative joint disease (DJD), and 
disc disease (DDD), lumbar spine.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6. Entitlement to an increased rating for postoperative (PO) 
residuals, left knee injury, currently rated as 10 percent 
disabling.

7. Entitlement to an increased (compensable) rating for a 
right knee disorder, described as chondromalacia.

8.  Entitlement to an increased current rating for a right 
shoulder disorder, described as an impingement syndrome, 
right shoulder, rated as 30 percent disabling, and a rating 
in excess of 10 percent prior to February 26, 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had two periods of service from February 1971 to 
February 1973, and from December 1990 to March 1992.  He 
served in Southwest Asia (SWA) during the Persian Gulf War 
(PGW), from February 1991 to May 1991.  He also had periods 
of active duty for training (ACDUTRA), as well as periods of 
inactive duty for training (INACDUTRA) with the Army National 
Guard.  The current claims arise principally from the second 
period of service.  

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.

The RO granted entitlement to service connection for a right 
shoulder disorder by rating decision dated in October 1992 
and assigned a noncompensable evaluation, effective from 
March 2, 1992, the day following separation from service.  
The veteran disagreed with the rating and the RO subsequently 
increased the evaluation to 10 percent by rating decision 
dated in April 1994, effective to March 2, 1992.  Finally, by 
rating action in April 1998, the RO increased the evaluation 
to 30 percent effective from February 26, 1998, the date of a 
VA examination.  

The Board notes that the United States Court of Appeals for 
Veterans Claims  (formerly the United States Court of 
Veterans Appeal) (the Veterans Claims Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating. Fenderson v. West, 12 Vet. App. 119 
(1999).  As noted above, the rating for the service- 
connected right shoulder disability was increased during the 
pendency of this appeal, which resulted in a "staged" rating: 
10 percent from March 2, 1992, and 30 percent from February, 
26, 1998. Fenderson, supra. Therefore, consideration of the 
right shoulder claim must now include whether an current 
evaluation higher than 30 percent is warranted, as well as 
whether an evaluation in excess of 10 percent for the period 
prior to February 26, 1998 is in order.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The competent evidence of record does not indicate nor 
does the veteran claim to have engaged in combat.  There are 
no combat awards or commendations of record.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired 
neuropsychiatric disability of any kind, including PTSD.

4.  While a current diagnosis of PTSD is of record, the 
veteran has failed to submit any verifiable stressor 
information.  No specific stressors were set forth at the 
time of the physical examination.

5.  A bilateral hearing loss was unequivocally shown to have 
existed prior to the veteran's last period of active service, 
and the presumption of soundness is rebutted.  

6. The veteran's bilateral hearing loss did not undergo a 
permanent increase in severity during service.  

7.  COPD was noted as a finding at the time of the medical 
evaluation board during service.

8.  COPD, is not currently shown based on the medical 
evidence submitted for the record.

9.  In a service medical evaluation board in October 1991, it 
was determined that the veteran's pre-existing low back 
disorder was permanently aggravated by service.  

10.  In a medical evaluation board in October 1991, the 
veteran was diagnosed with GERD.

11.  In a January 1994 VA examination, the appellant was 
diagnosed with GERD.

12.  The appellant's current GERD cannot be disassociated 
from the GERD he was shown to have had in service.

13. The veteran's left knee disability, PO, residuals, is 
currently manifested by; a range of motion (ROM) from full 
extension to 140 degrees of flexion; no swelling or effusion; 
slight crepitation; and subjective complaints of pain.  X-ray 
examination revealed moderate degenerative changes of the 
patella.  

14. The veteran's right knee disability is shown to be 
manifested by current x-ray findings of moderate degenerative 
changes of the patella with related pain, but demonstrated 
functional limitation of a noncompensable degree; and related 
lateral instability or recurrent subluxation is not shown.

15. Objective evidence of the appellant's right shoulder 
disability, prior to February 26, 1998, revealed ROM of the 
right shoulder was; abduction to 110 degrees, with pain; 
external rotation to 80 degrees; flexion to 144 degrees, with 
pain; and internal rotation to 90 degrees.  The functional 
impairment equated to no more than moderate incomplete 
paralysis of the long thoracic nerve.

16. The veteran's right shoulder disability from February 26, 
1998, was manifested by the inability to raise the major arm 
above shoulder level.


CONCLUSIONS OF LAW

1. PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (1999).

2.  A bilateral hearing loss clearly and unmistakably existed 
prior to service and was not aggravated by active duty 
service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999).

3.  COPD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

4.  With resolution of reasonable doubt in the appellant's 
favor, the pre-existing low back disorder was aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).

5.  With resolution of reasonable doubt in favor of the 
appellant, GERD was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).

6.  The criteria for an increased rating for a left knee 
disorder, described as post operative residuals, left knee 
injury, currently rated as 10 percent disabling are not met 
on either a schedular or extra schedular basis.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, Part 4, 
diagnostic codes (DC) 5257, 5258, 5260, 5261 (1999).  

7.  The criteria for an increased (compensable) rating for a 
right knee disorder, described as chondromalacia, are not met 
on either a schedular or extra schedular basis.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, Part 4, DCs 
5257, 5260, 5261 (1999); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997) (Precedent Opinion of the General Counsel of the VA).

8.  The criteria for a current rating in excess of 30 percent 
for a right shoulder disorder, and a rating in excess of 10 
percent prior to February 26, 1998, are not met on either a 
schedular or extra schedular basis.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, Part 4, DCs 
5201, 8599-8519 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection claims

The Board finds that the veteran's claims for entitlement to 
service connection are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); that is, he 
has presented claims that are plausible.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991).  A pre-existing 
injury or disease will be considered to have been aggravated 
by service where there is an increase in the disability 
during service, unless there is a specific finding that the 
increase is due to the natural progression of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  
Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  However, the 
increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).


a. PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that the 
recently revised, 38 C.F.R. § 3.304(f) (1999), (effective 
March 7, 1997)), still requires the three essential elements 
set forth above, but with less formal evidentiary 
requirements.  Thus, the Board may continue with 
consideration in this case without prejudice to the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1999); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat at the time of his stressor, nor has he so claimed.  
His commendations do not include any combat awards.  He 
served as a aircraft frame repairman.  He maintains that he 
developed PTSD while serving in SWA, as he was under stress 
due to the fear of being hit by enemy fire, gas, or a Scud 
missile.  A warehouse 3 or 4 miles away was hit by enemy fire 
while he was in SWA.  He reportedly did not know anyone who 
was injured or killed.  A review of the veteran's service 
medical records reveals no complaints, symptomatology, or 
findings of a psychiatric disorder.  The separation 
examination is also negative for any psychiatric 
disabilities.

In a January 1994 VA PTSD examination, the veteran reported 
nervousness; problems sleeping; and, with his memory.  He had 
nightmares; flashbacks; headaches; depression; anger; and 
irritability.  He didn't like crowds, was very paranoid, and 
cried a lot.  The examiner diagnosed PTSD; and, generalized 
anxiety with depression.  There was no specific stressor 
reported at the time of this examination which resulted in 
the diagnosis.

At an RO hearing in December 1993, he testified, in essence, 
that he was a sheet metal repairman in the Gulf, and was not 
involved in combat, or injured in service.  He was afraid of 
incoming Scud missiles, and the alarms going off.  His 
testimony was unclear, but he indicated that a Scud missile 
hit about a mile or two miles away and a few people were 
killed.  He did not know of anyone who was killed, or 
wounded, or saw any bodies.  He denied being in any near 
death or life threatening situations.  He was not receiving 
any treatment, or medication for PTSD, and at that time had 
never seen by a psychiatrist or psychologist. 

At another RO hearing in July 1996, he testified, in essence 
that, "the only thing that was life threatening was that we 
was a few miles (away) when that Scud hit those ---- people 
over there. About 4 miles from them."   In a third RO 
hearing in November 1998, he testified, in essence, that he 
did not witness anyone being killed.  The, "only thing I 
witnessed (were) alarms kept going off all night. We did have 
one Scud missile hit pretty close to us.  And that's the only 
thing that I can pick up my stress from."   

As previously noted, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304 (1999).  
While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressor, or any stressor actually occurred.  Even though the 
Board is compelled to presume the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed in-service 
stressors for purposes of a medical diagnosis of PTSD, that 
is not the end of the inquiry.  The second prong of Cohen 
requires "credible supporting evidence" that the claimed 
in-service stressor actually occurred.  As noted above, if 
the "claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (emphasis added). 

As an initial matter, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy based on the 
evidence of record.  Specifically, the veteran's service 
records do not support a finding that the veteran was engaged 
in combat and his DD 214 form reflects that he served as an 
aircraft structure repairman.  Thus, the service medical 
records and other service records do not support a finding 
that he was engaged in actual combat.  

Next, there is no supporting evidence, of any actual 
stressor, other than the veteran was afraid of Scud missiles.  
Further, he admitted that a missile hit over 4 miles away, 
and no one he knew was killed or injured.  Therefore, since 
the evidence does not reflect that the veteran was engaged in 
combat with the enemy, corroborating supporting evidence is 
needed to verify that a actual stressor occurred.  In that 
regard, the Board finds that the veteran's claim failed in 
this element.  This was not noted on the examination to be a 
stressor that the examiner used in making the diagnosis of 
PTSD.

The Board has considered the veteran's statements that he 
suffers from symptoms of PTSD since separation from service.  
Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran lacks the medical expertise to offer an opinion 
as to the causation of any current disability.  Id.  In the 
absence of competent, credible evidence of causation, service 
connection is not warranted for PTSD.  Similarly, the Board 
has considered the statements of the veteran's service 
buddies and others to the effect that the veteran was worried 
about being injured in a Scud missile attack in service.  
These statements, however, do not provide a basis for 
relating PTSD to service nor are they competent to make that 
medical connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged in combat.  In 
this case, the only evidence of in-service stressors is 
contained in the veteran's own uncorroborated statements 
regarding an alleged Scud missile incident occurring over 4 
miles away.  Furthermore, even if the Scud missile incident 
could be confirmed, the veteran concedes that he was 4 miles 
or more away from the missile hit, and knew of no one who was 
injured or killed in the incident, and this was not cited by 
the examiner as a stressor used in making the PTSD 
determination.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  


b. Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court), citing Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet.App. 155 (1993), 
that the above regulation, although prohibiting an award of 
service connection where audiometric test scores are not 
within the established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service. 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  
Finally, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

The appellant's service medical records from his first period 
of service are negative for any complaints or treatment for 
acoustic trauma or hearing disorders. The pre-induction 
examination in October 1970 revealed normal hearing, 
bilaterally. There were no other audiometry evaluations 
during service. The separation examination in October 1972 
revealed normal hearing bilaterally.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5

15
LEFT
10 
15
5

5

There are no records on file showing complaints or findings 
of hearing loss in the immediate post-service period.  

In an Army Reserve audiological examination in June 1987, 
high frequency hearing loss was noted, with pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
60
80
LEFT
15
25
35
50
60

An audiological consultation in July 1987, noted a documented 
history of high frequency hearing loss.  The veteran worked 
in a steel mill, and also reported intermittent tinnitus for 
3 or 4 months. An audiological examination documented pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
60
75
LEFT
5
25
35
50
60

During his second period of active service, an audiogram was 
performed in May 1991, with a follow-up audiogram in June 
1991 while he was in a medical holding company, prior to a 
medical evaluation board.  The audiometric examinations are 
as follows:

May 1991


HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
30
75
80
LEFT
15
30
50
65
65



June 1991


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
65
75
LEFT
15
25
45
60
60

The examiner noted a history of high frequency hearing loss, 
essentially unchanged since 1987.

A VA audiometric examination in August 1992, documented pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
40
75
80
LEFT
15
40
50
65
60

Average pure	tone thresholds were 49 Hz for the right ear, 
and 54 Hz for the left ear.  Speech audiometry revealed 
speech recognition ability of 78 percent in the right ear, 
and 42 percent in the left ear.  The examiner noted moderate 
to severe SNHL, right ear, and moderate to moderately severe 
SNHL, left ear with reduced speech discrimination.

By rating decision in October 1992, service connection was 
denied for a bilateral hearing loss, as it preexisted his 
second period of service, and was not shown to be aggravated 
therein.

In hearings before the RO in December 1993, July 1996, and 
November 1998, the veteran testified, in essence, that he 
served as a sheet metal, airplane repairman, during his 
second period of service, and did not always have hearing 
protection.  He denied any hearing problems prior to service.  
His testimony was confusing in that he noted that he had been 
doing aircraft frame repair since joining the Army Reserve in 
1974, and had been tested a few times and noted to have high 
frequency hearing loss.  During the second RO hearing he 
testified that his hearing was not as bad prior to his 
service in the Gulf, and in his third RO hearing, he 
testified that he first noticed a hearing loss in Saudi 
Arabia.  

Medical evidence submitted to support his claim includes 
service, VA and Army Reserve medical treatment records.  The 
first indication of any bilateral hearing loss is in the 
interim period between his first and second period of active 
service.  None of the records contain a competent medical 
nexus relating his hearing loss to either period of service.

The Board has considered the veteran's statements, but they 
are not deemed to be credible in light of the other objective 
evidence of record showing a preexisting hearing loss, and no 
evidence of aggravation during his second period of service. 

The Board is required to base its decision on the evidence of 
records. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). The 
evidence does not establish a hearing disorder in his first 
period of service, or during the presumptive period after 
service. Significantly, there is absolutely no clinical 
evidence showing complaints or treatment for hearing loss 
until July 1987, over 14 years after service.  There is also 
no evidence to indicate the veteran's hearing loss was 
aggravated during his second period of service.

The appellant appears to deny that his hearing loss 
preexisted service, in his appeal to the Board in May 1998.  
He states, "The VA has stated that the hearing loss ---
occurred prior to service but they have never been told of 
any such pre-existing conditions by me." While he may not 
have told the VA of the preexisting hearing loss, this 
information is clearly of record in the medical evidence, and 
anyway is refuted by his own prior hearing testimony. 

The overall noise exposure during his second period of 
service is also somewhat open to question.  It is indicated 
that the appellant was a aircraft structure repairman, and 
reported the equipment was run by diesel engines.  In view of 
the evidence otherwise of record, this need not be resolved.

Significantly, there is no competent evidence that attributes 
the hearing loss, or its aggravation to service or any event 
therein.  In view of the negative findings and indications at 
the separation examination, the clinical evidence of hearing 
loss, years post-service, and prior to the second period of 
service, it is the opinion of the Board that the 
preponderance of the evidence is against the claim and it 
must be denied.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed hearing loss was incurred in service. 
Clearly, the preponderance of the evidence is against the 
claim. Thus, the Board concludes that the veteran's claim for 
service connection for a hearing loss disorder must be 
denied.


c. COPD

A review of the service medical records reveals no 
complaints, symptomatology, or findings of a chronic 
pulmonary disorder during either period of service.  A 
medical evaluation board in October 1991, prior to his 
separation, noted a history of smoking approximately 1/2 pack 
of cigarettes a day.  Some evidence of early COPD was noted.  
The examination was unremarkable, and a diagnosis of mild 
early COPD was made.

In RO hearings, in December 1993, July 1996, and November 
1998, the veteran testified, in essence, that he was 
diagnosed with pulmonary disease in 1991 or 1992, during a 
medical review board.  Prior to being diagnosed he did not 
know he had any problem.  He remembered having to sleep in 
smoke for about 2 or 3 nights in the Gulf, and now gets 
shortness of breath occasionally when walking long distances.  
He denied any treatment during service, or at the present 
time.  In the November 1998 hearing, he reported that smoke 
blew over his tent and stayed for a couple of nights.  When 
asked how it affected him now, he replied, " well as long as 
I stay away from round dust and smoke and stuff like that 
I'll be alright. Sometimes I get a little wheezy but it ain't 
near as bad as it was."

In a VA examination in January 1994, the examiner noted a 
normal cardiovascular system, with no evidence of COPD.  
Subsequently during study for other pathology in August 1995, 
it was noted that his lungs were clear.

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has COPD, are 
not supported by the record.  In particular, the Board must 
point out that the post-service medical evidence does not 
indicate that the veteran has been treated, or diagnosed with 
a current pulmonary disability.  While he has asserted that 
he had breathing difficulties due to in-service exposure to 
smoke for two or three days during PGW, it must be emphasized 
that the medical evidence of record does not show that any 
chronic residuals of an in-service pulmonary disorder are 
exhibited at this time.

Specifically, the MEB in 1991 noted a history of smoking 
about 1/2 pack of cigarettes a day, and diagnosed early 
indications of COPD.  An absence of a chronic pulmonary 
disorder is reflected in the veteran's testimony in three 
separate RO hearings which note; he was unaware of any COPD 
until it was noted in the MEB; and, he has never received any 
treatment or medication for COPD.    Finally, in the January 
1994 VA examination report, no COPD pathology was found.  

Despite his assertions to the contrary, the objective medical 
evidence of record does not show that a chronic pulmonary 
disorder is exhibited at this time.  Since, as previously 
discussed, service connection cannot be granted for a 
disability that is not currently manifested, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual that 
service connection for COPD could be granted.  The Board 
accordingly finds that his claim for service connection is 
therefore denied.


d. Low back disorder
A review of the veteran's claim file discloses that he was 
evaluated in October 1991, by a medical review board, prior 
to his release from his second period of service.  He 
reported a long history of chronic intermittent low back 
pains, apparently not involving any trauma, without radicular 
symptoms.  He had been treated by nonsteroidal anti-
inflammatory drugs, as well as physical therapy, which did 
not significantly resolve his symptoms.  The examiner noted 
no swelling or deformity of the back. There was mild 
decreased lumbar lordosis; no localized spinous or 
paraspinous muscle tenderness; or, SI joint or sciatic notch 
tenderness.  He had a full active ROM, at the waist with 
increased discomfort on right lateral bending.  The medical 
review board diagnosed DJD, and DDD, lumbosacral spine, with 
chronic mechanical low back pain, no evidence of 
radiculopathy.  It was determined that the veteran's 
preexisting back disorder was aggravated by service.

In RO hearings, in December 1993, July 1996, and November 
1998, the veteran, in essence, testified that he initially 
injured his back in 1986, coincidentally with knee injuries 
during ACDUTRA (active duty for training).  The testimony is 
confusing in that the veteran continued to refer to his 
service connected knee injuries when asked about his low back 
complaint.  Apparently he received some medication for his 
back.  He stated that he was told , "it wasn't noting but a 
muscle pull, or something like that."  He did not seek 
treatment for his back again, until after returning from the 
PGW, when x-rays reportedly showed a crushed disc in his 
back.  He denied any injuries during PGW, and had not been 
treated since service for any back complaints.  He wore a 
brace on occasion while working. 

In a VA examination in January 1994, he reported occasional 
low back pain, and he thought he had a crushed disc in his 
lower back.  The examiner noted a normal carriage, and 
posture.  The diagnosis was lumbar disc disease.

The evidence of record suggests that the appellant's pre-
existing lower back disorder was aggravated by his second 
period of service.  Accordingly, the Board finds that the 
evidence is supportive of the appellant's contentions 
regarding the aggravation of his lower back disorder in 
service, and hence, service connection for a low back 
disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


e. GERD
A review of the veteran's claim file discloses that he was 
evaluated in October 1991, by a medical review board, prior 
to his release from service.  He was diagnosed at that time 
with mild gastroesophageal reflux.  This was determined by 
the board to have been incurred during service.

In RO hearings, in December 1993, July 1996, and November 
1998, the veteran, in essence, testified that he sometimes 
had pains in his lower body.  He also occasionally threw up 
after eating.  When he first came back from Desert Storm he 
was given Maalox, and Zantac, which he still took.  He denied 
vomiting blood, or extreme weight losses.  He sometimes had 
difficulty swallowing certain foods.  The also had pain in 
the mid upper gastric area.  He did not seek any treatment 
immediately after service.  

In a VA examination in January 1994, he reported GERD with 
swelling of his abdomen since 1991.  He took Maalox "about 
every other day."  The examiner noted minimal epigastric 
tenderness.  The diagnosis was GERD.

The evidence of record clearly establishes that the appellant 
was diagnosed with GERD during his second period of service.  
The aforementioned VA examination confirmed the diagnosis of 
GERD.  Accordingly, the Board finds that the evidence is 
supportive of the appellant's contentions regarding the 
incurrence of his GERD disorder in service, and hence, 
service connection is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.



II.  Increased rating claims

Initially, the Board determines that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) by virtue of 
his statements that he has incurred an increase in his 
service-connected disabilities.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability. Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating." Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings are 
warranted for the veteran's left knee, right knee, or right 
shoulder disorders.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment.  
38 C.F.R. § 4.71, DC 5003.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which his shown related to the service 
connected disorder.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  


a. Left and right knee disorders

Service connection was granted for PO residuals, left knee, 
and a 10 percent rating was assigned by rating decision in 
August 1988.  Service connection was granted for 
chondromalacia, right knee by rating action in October 1989, 
with a noncompensable rating assigned.  These ratings have 
remained in effect to the present time, except for the 
veteran's second period of service during which compensation 
was not paid.

Historically, the veteran suffered a right knee sprain in 
June 1983, after PT.  In March 1986, he reported injuring his 
left knee while walking.  The impression was torn left 
meniscus by history.  April 1986 x-rays noted joint effusion, 
left, as well as bilateral osteoarthritic changes.  He 
underwent arthroscopic surgery on his left knee in July 1986.

In May 1991, the veteran was sent to a medical holding 
company due to complaints of chronic right knee pain since 
1985.  He was evaluated by a medical review board, which 
found him to have degenerative joint disease of the knees, 
exacerbated by active service.  

The veteran was afforded three RO hearings, in December 1993, 
July 1996, and November 1998.  In essence, he testified that 
he has had problems with both knees.  His work required him 
to stand from 8 to 12 hours a day.  He had difficulty walking 
up stairs, or any distance.  He had occasional swelling of 
the knees, and popping sounds in both knees.  He had surgery 
twice on his left knee, and took medication for arthritis.  
He occasionally used braces on his knees, and had difficulty 
driving.  He worked as a machine operator, and later operated 
a forklift.  

In a VA examination in January 1994, he reported injuring his 
knees in 1983, and again in 1986.  He had two arthroscopic 
procedures on his left knee. Tylenol and Advil have not 
helped relieve his knee pain.  He had frequent bilateral knee 
pain and swelling after standing 4 to 5 hours.  The examiner 
noted a limp favoring the left leg.  There was no effusion, 
tenderness, deformity, or swelling of either knee. Ligaments 
of the knees were intact.  ROM was extension to 0 degrees, 
and flexion to 140 degrees, bilaterally.  There were several 
0.4 cm. to 0.6 cm. scars on the anterior and lateral aspects 
of the left knee.  The diagnosis was traumatic arthritis, 
knees, bilateral.

In VA examinations in February and March 1998, the examiner 
noted that the veteran complained of constant bilateral knee 
pain.  There was no episodes of dislocation or recurrent 
subluxation, of the knees.  He worked full time and has not 
lost work due to his disabilities.  

He wore bilateral knee braces, and walked with a slight 
bilateral limp.  He could heel and toe walk, but only squat 
to 45 degrees because of perceived pain.  There was slight 
crepitation, but no effusion or instability.  ROM was; 0 
degrees extension; and, 140 degrees flexion, bilaterally.  
The examiner opined there was mild to moderate loss of 
function due to knee pains.  X-rays revealed moderate 
degenerative changes in both patellae.  The diagnosis was 
traumatic arthritis of both knees.  The examiner noted that 
he could not correlate the amount of pain with the x-ray, or 
other physical findings.

Post service medical evidence includes treatment records for 
various disabilities including arthralgia of both knees, as 
well as other musculoskeletal, and unrelated disorders.

The RO has rated the veteran's left knee disorder 
analogously, under DC 5259, Cartilage, semilunar, removal of, 
symptomatic, which allows a 10 percent rating.  This is the 
only rating under this code.

The RO has also rated the veteran's right knee disorder 
analogously, under DC 5257, Knee other impairment of; 
recurrent subluxation or lateral instability, which allows a 
10 percent rating for slight disability; 20 percent for 
moderate disability; and 30 percent for severe disability.

The veteran's knee disorders may also be rated under DC 5260, 
Leg limitation of flexion, which allows that; flexion limited 
to 60 degrees warrants a noncompensable rating; to 45 degrees 
warrants a 10 percent rating; and, to 30 degrees warrants a 
20 percent rating.

The knee disabilities may also be rated under DC 5261, Leg 
limitation of extension, which allows that; extension limited 
to 5 degrees warrants a noncompensable rating; to 10 degrees 
warrants a 10 percent rating; and, to 15 degrees warrants a 
20 percent rating.

Since the records reveal that ROM was to 0 degrees extension, 
and 140 degrees flexion, bilaterally, a higher evaluation 
would not be warranted for either knee, under DC 5260, or 
5261.  

Regarding DC 5259, for the left knee disorder, mild 
limitation of motion of the affected parts, with mild 
degenerative arthritis is considered in the rating (DC 5003).

The Board has also consider DCs 5256, and 5257, for ankylosis 
of the knee, and  impairment of the knee.  However as no 
ankylosis, recurrent subluxation, or lateral instability of 
the left knee has been demonstrated, These codes are not for 
application for consideration of a higher rating for either 
knee disorder.  

While the right knee is rated under DC 5257, no instability 
or subluxation has been shown by examination.  Therefore a 
separate rating under DC 5003 for arthritis is not applicable 
for the right knee disorder.  The Board can find no basis 
under any other code to grant the veteran an increased 
evaluation for either the right or left knee disorders.  

Applying the relevant provisions to the clinical evidence 
summarized above, the Board concludes that the criteria for a 
greater than 10 percent rating for the left knee disorder, 
or, for a compensable rating for the right knee disorder are 
not met.  

In this case, the rating assigned for the left knee disorder, 
contemplates slight knee impairment analogous to removal of 
the semilunar cartilage, symptomatic.  This contemplates the 
mild degenerative arthritis, and accompanying pain.  The 
minimal limitation of motion, if any, of the left knee and 
leg that is demonstrated, appears to be related to pain.  
This is considered in the slight knee impairment noted in the 
diagnostic code.  There is no basis, even giving 
consideration to the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the provisions of 38 C.F.R. § 4.40 et seq., to 
assign a higher rating.  The functional limitation due to 
pain is contemplated in the current compensable rating and 
indicia of a higher rating are not shown.

The analogous rating assigned for the right knee disorder, 
chondromalacia, contemplates slight knee disability, and 
accompanying pain that is demonstrated.  It appears that the 
only limitation of the knee is related to pain and indicia of 
a higher rating are not shown.

After reviewing the evidence on file, it is the conclusion of 
the Board that appellant has symptoms that more nearly 
approximate PO residuals of a left knee injury, and 
chondromalacia, right knee, with slight knee disabilities.  
The Board concludes that the currently assigned 10 percent 
evaluation for the left knee, and the noncompensable 
evaluation for the right knee are adequate reflections of the 
level of disability resulting from such disabilities.  It is 
the further conclusion of the Board that the current rating 
contemplates the degree of functional impairment present due 
to pain on movement so that separate ratings under other 
provisions of the rating schedule are not indicated.
 
The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from the left and right  knee 
disabilities.  The weight of the evidence of record is 
against increased evaluations, and the provisions regarding 
reasonable doubt are not applicable.



b. Increased current rating for a right shoulder disorder, 
rated as 30 percent disabling, and a rating in excess of 10 
percent prior to February 26, 1998

Historically, the veteran was originally service connected 
for an impingement syndrome, right shoulder, by rating 
decision dated in October 1992, and a noncompensable 
evaluation was assigned. By a rating decision in April 1994, 
the rating was increased to 10 percent. Subsequently, by 
rating decision in April 1998, the rating for the right 
shoulder disorder was increased from 10 percent to 30 
percent.  It has remained at this level to the present time.

The RO has rated the veteran's right shoulder disorder 
analogously, under DC 8599-8519, Paralysis of the long 
thoracic nerve, which allows a maximum 30 percent rating 
(major) for complete paralysis; described as inability to 
raise the arm above shoulder level, winged scapula deformity. 
A 20 percent evaluation may be assigned for severe incomplete 
paralysis; 10 percent for moderate incomplete paralysis; and 
a noncompensable evaluation will be assigned for mild 
incomplete paralysis. 38 C.F.R. § 4.124, DC 8519 (1999).

Importantly, a note to DC 8519 indicates that the percentage 
ratings cannot be combined with lost motion above the 
shoulder level.  According to the regulations, the term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis.  When the involvement is wholly sensory, 
the regulations provide that the rating should be for mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124 (1999).  

The Board will also consider DC 5201, Arm limitation of 
motion, which allows that; limitation of motion to 25 degrees 
from side warrants a 40 percent (Major) rating; midway 
between side and shoulder level warrants a 30 percent rating; 
and at shoulder level warrants a 20 percent.  38 C.F.R. 
§ 4.71a, DC 5201 (1999).

In addition, 38 C.F.R. § 4.71, Plate I (1999), provides a 
standardized description of joint motion measurement.  With 
respect to the shoulder, full range of elevation (flexion), 
and abduction are from 0 to 180 degrees; and, internal and 
external rotation from 0 to 90 degrees.  

Historically, in June 1991, the veteran complained of right 
shoulder pain for the past few months, due to carrying heavy 
equipment.  He was evaluated by a medical evaluation board, 
which found him to have incurred an impingement syndrome of 
the right shoulder.

In a VA examination in January 1994, the examiner noted no 
effusion, tenderness, deformity, or swelling of the right 
shoulder. ROM of the right shoulder was; abduction to 110 
degrees, with pain; external rotation to 80 degrees; flexion 
to 144 degrees, with pain; and internal rotation to 90 
degrees.  The diagnosis was osteoarthritis, right shoulder.

In VA examinations on February 26, and March 25, 1998, the 
examiners noted that the veteran worked full time and has not 
lost work due to his disability.  Grip strength was 4/5 on 
the right.  ROM of the shoulder was; flexion to 90 degrees; 
abduction and external rotation to 45 degrees; and internal 
rotation to 50 degrees.  There was evidence of severe pain 
especially at the ends of ranges of motion.  The examiner 
opined there was moderate loss of function due to pain.  X-
rays revealed osteoarthritic changes of the right shoulder.

In a peripheral nerve examination, the veteran gave a history 
of long thoracic nerve syndrome.  The examiner noted 
decreased sensation in the Ulnar aspect of the right hand.  
The veteran was not able to lift the right arm above shoulder 
level due to pain.  There was no muscle wasting noted.  

The diagnoses was; a history of right thoracic nerve 
paralysis; arthritis of multiple joints, with nerve root 
irritation; and, impingement syndrome right shoulder.  The 
examiner noted that he could not correlate the amount of pain 
with the x-ray, or other physical findings.

In RO hearings in December 1993, July 1996, and November 
1998, the veteran, in essence, testified that he had 
difficulty lifting with the right shoulder.  He reported this 
was due to lifting heavy equipment during the PGW.  He 
operated a forklift.  Prior to that he had been a machine 
operator.  His right shoulder had a constant pain down to his 
arm and throbbed sometimes like a toothache, and he used a 
TENS unit on a daily basis.  

Post service medical evidence includes treatment records for 
various disabilities including; osteoarthritis; adhesive 
capsulitis, shoulders, bilateral; DJD diffuse, multiple 
joints, as well as other musculoskeletal, and unrelated 
disorders.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
veteran is rated at the maximum rating for an impingement 
syndrome, right shoulder since February 28, 1998.  A higher 
rating is not warranted under any other code.
 
With respect to limitation of motion of the veteran's 
shoulder, the current rating contemplates that the veteran is 
unable to raise his arm above shoulder level. (DC 8519).  A 
separate rating for this pathology is prohibited: "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  38 C.F.R. § 4.14 
(1997); Estaban v. Brown, 6 Vet. App. 259 (1994); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  Considering that the 
veteran's peripheral nerve disability is not to be combined 
with loss of motion, the Board has separately evaluated the 
veteran's limitation of right shoulder motion, under DC 5201, 
but finds that there is no basis for a higher evaluation 
under this diagnostic code.  

Specifically, in the most recent VA examination, although 
limited in motion, the veteran was able to perform right 
shoulder flexion to 90 degrees (shoulder level) and shoulder 
abduction to 45 degrees, with 90 degrees being the anatomical 
position of the shoulder raised at a right angle straight out 
from the body.  As a 30 percent evaluation under DC 5201 
requires motion limited to midway between the side and 
shoulder level, there is no basis for a higher evaluation 
under this code.
The Board has also consider DCs 5200 for scapulohumeral 
articulation, ankylosis of the right arm.  However as no 
ankylosis has been demonstrated, this code is not for 
application for consideration of a higher rating.  Therefore, 
the Board can find no basis under any other code to grant the 
veteran an increased evaluation for his right shoulder 
disorder.  

The Board also notes that an evaluation in excess of 10 
percent, prior to February 26, 1998, is also not warranted 
under DC 8519, or DC 5201. Based on the evidence prior to 
February 26, 1998, the veteran did not exhibit more than 
moderate incomplete paralysis of the long thoracic nerve.  In 
the VA examination in January 1994, he was able to lift his 
arm above shoulder level.  His ROM was abduction to 110 
degrees, albeit with pain; external rotation to 80 degrees; 
flexion to 144 degrees, with pain; and internal rotation to 
90 degrees.  These findings reflect no more than moderate 
incomplete paralysis of the right shoulder.  Accordingly, the 
Board finds that a rating higher than 10 percent by 
application of Code 8519 is not warranted prior to February 
26, 1998.  As there was no evidence of limitation of right 
arm motion below shoulder level prior to February 26, 1998, a 
rating higher than 10 percent under Code 5201, was also not 
for application.

There is no basis, even giving consideration to the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and the provisions 
of 38 C.F.R. § 4.40 et seq., to assign a higher rating.  The 
functional limitation due to pain is contemplated in the 
current compensable rating and indicia of a higher rating are 
not shown.

After reviewing the evidence on file, it is the conclusion of 
the Board that appellant has current symptoms that more 
nearly approximate complete paralysis of the long thoracic 
nerve, and/or the inability to raise the arm above shoulder 
lever.  Prior to February 26, 1998, appellant exhibited 
symptoms that more nearly approximated moderate incomplete 
paralysis of the long thoracic nerve.


Conclusion

In reaching these decisions consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

As there is no evidence of record of marked interference with 
daily activities or frequent hospitalizations attributable 
only to the appellant's left knee, right knee, or right 
shoulder disorder beyond that contemplated by the regular 
scheduler provisions, the Board does not find that this is 
such an unusual or exceptional disability picture as to 
render application of the provisions of the rating schedule 
impractical and therefore to warrant an extraschedular 
evaluation.  38 C.F.R. § 3.321(b).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from the appellant's left knee, right 
knee, and right shoulder disorders.  No such doubt arises 
because the evidence is not in equipoise. The preponderance 
of the evidence of record is against increased evaluations 
for the aforementioned disabilities, and the provisions 
regarding reasonable doubt are not applicable to the issue of 
increased ratings.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for GERD is granted.

Entitlement to an increased rating for a left knee disorder, 
currently rated as 10 percent, is denied.

Entitlement to an increased (compensable) rating for a right 
knee disorder, is denied.

Entitlement to an increased rating for a right shoulder 
disorder, currently rated as 30 percent, and to an increased 
rating in excess of 10 percent prior to February 26, 1998, is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

